Bao, Chief Judge:
The above-enumerated protests have been remanded to me by virtue of the decision in American Precision Drawing Instrument Co. v. United States, 55 Cust. Ct. 501, Abstract 69666, and pursuant to the provisions of 28 U.S.C., section 2636(d), for the determination of the value of the merchandise involved therein.
These cases have been submitted for decision upon the following stipulation of counsel for the respective parties hereto:
IT IS HEREBY STIPULATED AND AGEEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. That the involved set of drawing instruments and drawing instrument cases were imported prior to the effective date of Customs Simplification Act (Public Law 921,84th Cong., T.D. 54165);
2. That the involved merchandise was held by the Court in Abstract 69666 to be subject to appraisement separately according to the value of each class of article;
3. That on or about the dates of exportation, sets of drawing instruments and drawing instrument cases such as and similar to said merchandise were freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States. That the value of said merchandise including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $2.05 per drawing instrument set and 70 cents per drawing instrument case.
*7804. That there was no higher foreign value for such or similar merchandise at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated above be deemed submitted for decision upon this stipulation.
Upon the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here in issue and that such value is $2.05 per drawing instrument set and 70 cents per drawing instrument case, net packed.
Judgment will be entered accordingly.